UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7779



EDDIE INGRAM,

                                              Plaintiff - Appellant,

          versus


SERGEANT     GRIFFIN,    Shift     Commander;
CORRECTIONAL OFFICER KEPLER,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (CA-05-622-2)


Submitted:   February 14, 2007             Decided:   March 2, 2007


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddie Ingram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Eddie Ingram appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record, considered the Supreme Court’s recent decision in Jones

v. Bock, Nos. 05-7058/05-7142, 2007 WL 135890 (2007), and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   Ingram v. Griffin, No. CA-05-622-2 (E.D. Va.

Oct. 21, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -